--------------------------------------------------------------------------------

EXHIBIT 10.58


AMERICAN ECOLOGY CORPORATION


CONSULTING SERVICES AND DIRECTOR COMPENSATION AGREEMENT




This Agreement (“Agreement”) is made and entered into as of the 1st day of
January, 2010 (the “Agreement Date”), by and between American Ecology
Corporation, a Delaware corporation (the “Company”), and Stephen A. Romano, an
Idaho resident (“Romano”).  The Company and Romano are sometimes collectively
referred to in this Agreement as the “Parties,” and individually, as a “Party.”


Whereas, Romano (i) has served as the Chief Executive Officer of the Company, a
position from which he resigned effective December 31, 2009, and (ii) currently
serves as the Chairman of the Board of Directors of the Company; and


Whereas, the Parties desire to set forth the terms and conditions pursuant to
which Romano will continue to provide services to the Company following his
retirement as an employee and executive officer of the Company.
 
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:


Section 1.   Engagement.  The Company hereby engages Romano to perform the
services described in Exhibit A attached hereto and incorporated herein by
reference (the “Services”), and such other services as may be agreed to in
writing by the Company and Romano from time to time.  Romano hereby accepts the
engagement to provide the Services to the Company on the terms and conditions
set forth in this Agreement and in Exhibit A hereto.
  

Section 2.   Compensation.
  

2.1   Compensation.  In consideration of the Services to be performed by Romano,
the Company agrees to pay Romano in the manner and in the amounts set forth in
Exhibit A. The Chief Financial Officer of the Company (the “CFO”) shall provide
a quarterly report to the Board of Directors regarding the retainer payments and
expense reimbursements for Romano’s Services.
   
2.2   Expenses. Reasonable and prudent out-of-pocket expenses incurred by Romano
as required to perform the Services set forth in Exhibit A shall be reimbursed
by the Company to Romano.  Such reimbursement shall be made in accordance with
policies adopted by the Company from time to time, including, without
limitation, the submission of expense reports with original receipts for such
expenses to the CFO.


Section 3.   Board of Director Matters.


3.1   Director Compensation. If elected by the stockholders of the Company to
the Board of Directors at each annual meeting of stockholders at which his name
is placed in nomination, Romano shall receive usual and customary Board of
Director fees applicable to other members of the Board, which currently includes
an annual director fee of $16,000 in cash, and an annual director equity grant
of $25,000 payable in stock options or restricted stock, at the director’s
option (the “Director Fee”), in each case payable in accordance with the
Company’s normal practices and procedures; provided, however, that for the
partial year running from the Agreement Date to the Board of Director’s meeting
in May 2010, Romano shall receive a pro rata portion of the Director Fee, which
Romano and the Company agree shall be the amount of $5,333.33 in cash, and an
equity grant of $8,333.33; provided, further, that nothing in this Agreement
shall be deemed to prevent or restrict the right of the Company to change the
Board of Director compensation from time to time, or to terminate such
compensation, in its sole discretion.
 
 
1

--------------------------------------------------------------------------------

 
 
3.2   Non-Executive Chairman of the Board Compensation.  If elected by the other
members of the Board of Directors to serve as Chairman of the Board, Romano
shall receive an annual Chairman’s fee in the amount of $20,000, in addition to
the compensation described in Section 3.1 above (the “Chairman’s Fee”), payable
in accordance with the Company’s normal practices and procedures; provided,
however, that for the partial year running from the Agreement Date to the Board
of Director’s meeting in May 2010, Romano shall receive a pro rata portion of
the Chairman’s Fee, which Romano and the Company agree shall be $6,666.66; and
provided, further, that nothing in this Agreement shall be deemed to prevent or
restrict the right of the Company to change such compensation applicable to the
non-executive Chairman of the Board from time to time, or to terminate such
compensation, in its sole discretion.
 
3.3   Stock Ownership Requirement. Notwithstanding anything in Section 3.2 or
otherwise in this Agreement to the contrary, Romano shall be required to
beneficially own of record at least 50,000 shares of the Company’s common stock
so long as he serves as Chairman of the Board of Directors of the Company.
 
3.4   No Guaranty of Service. Nothing in this Agreement shall be deemed to
guaranty Romano a seat on the Board of Directors of the Company or to guarantee
his nomination to election to the Board of Directors, or as conferring any right
to serve as Chairman of the Board of Directors of the Company.


Section 4.   Confidentiality.


4.1   Definition. For purposes of this Agreement, the term “Confidential
Information” means any Company proprietary information, technical data, trade
secrets or know-how, including, but not limited to, research, product plans,
products, services, services plans, customers, customer lists, markets,
software, developments, inventions, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, finances
or other business information disclosed by the Company either directly or
indirectly in writing, orally or by drawings or inspection of parts or
equipment.  Confidential Information does not include information that (i)  has
become publicly known and made generally available through no wrongful act of
Romano or (ii) has been rightfully received by Romano from a third party who is
authorized to make such disclosure.
 
4.2   Non-Use and Non-Disclosure. Romano will not, during or subsequent to the
term of this Agreement, (i) use the Confidential Information for any purpose
whatsoever other than the performance of the Services on behalf of the Company
or (ii) disclose the Confidential Information to any third party.  Romano agrees
that all Confidential Information will remain the sole property of the
Company.  Romano also agrees to take all reasonable precautions to prevent any
unauthorized disclosure of such Confidential Information.
 
4.3   Third Party Confidential Information. Romano recognizes that the Company
has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes.  Romano agrees that, during the term of this Agreement
and thereafter, Romano owes the Company and such third parties a duty to hold
all such confidential or proprietary information in the strictest confidence and
not to disclose it to any person, firm or corporation or to use it except as
necessary in carrying out the Services for the Company consistent with the
Company’s agreement with such third party or parties.
 
4.4   Return of Materials. Upon the termination of this Agreement, Romano will
deliver to the Company all of the Company’s Confidential Information that Romano
may have in Romano’s possession or control.


Section 5.   Ownership.


5.1   Assignment. Romano agrees that all copyrightable material, notes, records,
drawings, designs, inventions, improvements, developments, discoveries and trade
secrets conceived, discovered, developed or reduced to practice by Romano,
solely or in collaboration with others, during the term of this Agreement that
relate in any manner to the business or developing business operations of the
Company that Romano is directed to undertake, investigate or experiment with, or
that Romano becomes associated with in connection with work, investigation or
experimentation in the Company’s line of business in performing the Services
under this Agreement (collectively, “Inventions”), are and shall remain the sole
property of the Company.  In addition, any Inventions that constitute
copyrightable subject matter shall be considered “works made for hire,” as that
term is defined in the United States Copyright Act.  Romano hereby irrevocably
assigns fully to the Company all Inventions and any copyrights, patents, mask
work rights or other intellectual property rights relating to all Inventions.
 
 
2

--------------------------------------------------------------------------------

 
 
5.2   Further Assurances. Romano agrees to assist Company, or its designee, at
the Company’s expense, in every proper way to secure the Company’s rights in
Inventions and any copyrights, patents, mask work rights or other intellectual
property rights relating to all Inventions in any and all countries, including
the disclosure to the Company of all pertinent information and data with respect
to all Inventions, the execution of all applications, specifications, oaths,
assignments and all other instruments that the Company may deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns and nominees the sole and exclusive right,
title and interest in and to all Inventions, and any copyrights, patents, mask
work rights or other intellectual property rights relating to all
Inventions.  Romano also agrees that his obligation to execute or cause to be
executed any such instrument or papers shall continue after the termination of
this Agreement.
 
5.3   Pre-Existing Materials. Romano will not incorporate any invention,
improvement, development, concept, discovery or other proprietary information
owned by any third party into any Invention without Company’s prior written
permission.  If, in the course of Romano’s performance of Services for the
Company, Romano incorporates into a Company product, process or machine, any
prior invention owned by Romano or in which he has an interest, the Company is
hereby granted and shall have a nonexclusive, royalty-free, irrevocable,
perpetual, worldwide license to make, have made, modify, use and sell such prior
invention as part of or in connection with such product, process or machine.
 
5.4   Attorney-in-Fact. Romano agrees that, if the Company is unable because of
Romano’s unavailability, mental or physical incapacity, or for any other reason,
to secure Romano’s signature for the purpose of applying for or pursuing any
application for any United States or foreign patents or mask work or copyright
registrations covering the Inventions assigned to the Company in Section 5.1,
then Romano hereby designates and appoints the Company and its duly authorized
officers and agents as Romano’s agent and attorney-in-fact, to act for and on
Romano’s behalf to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of patents,
copyright and mask work registrations with the same legal force and effect as if
executed by Romano.  The foregoing appointment is irrevocable and coupled with
an interest, and shall survive the death of Romano.
 
5.5   Maintenance of Records. Romano agrees to keep and maintain adequate and
current written records of any and all Inventions made by Romano (solely or
jointly with others) for the Company.  The records will be in the form of notes,
sketches, drawings, and any other format that may be specified by the
Company.  The records will be available to and remain the sole property of the
Company at all times.


Section 6.   Covenant Not to Compete.


6.1   Acknowledgment of Romano.  Romano acknowledges that his relationship with
the Company has special, unique and extraordinary value to the Company; that the
Company has a lawful interest in protecting its investment in entrusting to him
its Confidential Information; that the Company would be irreparably damaged if
Romano were to provide services to any person or entity in violation of this
Agreement, because in performing such services Romano would inevitably disclose
the Company’s Confidential Information to third parties; and that the
restrictions, prohibitions and other provision of this Section 6 are reasonable,
fair and equitable in scope, terms, and duration to protect the legitimate
business interests of the Company, and are a material inducement to the Company
to enter into this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
6.2   Non-Competition Covenant. Romano will not during the term of this
Agreement, acting alone or in conjunction with others, directly or indirectly
engage (either as owner, investor, partner, stockholder, employer, employee,
consultant, advisor or director) in activities on behalf of any entity or
entities in North America engaged in waste processing, recycling and disposal
services for low-level radioactive-wastes, naturally occurring, accelerator
produced, and exempt radioactive materials, and hazardous and PCB wastes, the
provision of thermal desorption technology services, and any other processes or
services offered by the Company.  It is agreed that the ownership of not more
than five percent (5%) of the equity securities of any company having securities
listed on an exchange or regularly traded in the over-the-counter market shall
not, of itself, be deemed inconsistent with this Section 6.2.
 
6.3   Non-Solicitation of Vendors and Customers. Romano will not during the term
of this Agreement, acting alone or in conjunction with others, either directly
or indirectly induce any vendors or customers of the Company to curtail or
cancel their business with the Company or any of its subsidiaries.
 
6.3   Non-Solicitation of Employees.  Romano will not during the term of this
Agreement, acting alone or in conjunction with others, either directly or
indirectly induce, or attempt to influence, any employee of the Company or any
of its subsidiaries to terminate his or her employment.


Section 7.   Reports.  Romano agrees that he will, from time to time during the
term of this Agreement or any extension thereof, keep the Board of Directors
advised as to his Services hereunder.
 
Section 8.   Term and Termination.


8.1   Term. The term of this Agreement will begin on the date of this Agreement
and will continue until the earlier of (i) December 31, 2012, or
(ii) termination as provided in Section 8.2.
 
8.2   Termination. Romano’s engagement with the Company pursuant to this
Agreement shall terminate:


(a)  upon the mutual written agreement of the Company and Romano;


(b)  upon expiration of the term of this Agreement as provided in Section 8.1;


(c)  upon the death or incompetency of  Romano; or


(d)  automatically upon notice for Cause (as defined below).


8.3   Definition.  For purposes of this Agreement, “Cause” shall include (i) the
conviction of, or guilty plea or plea of nolo contendere by, Romano with respect
to any felony other than a traffic violation, or (ii) willful misfeasance,
illegal, dishonest or negligent conduct which constitutes a breach of Romano’s
covenants and obligations under this Agreement, or which involves improper use
of funds or other assets of the Company.
 
8.4   Survival. Upon such termination, all rights and duties of the Company and
Romano toward each other shall cease except:


(a)  the Company shall pay, within 30 days after the effective date of
termination, all amounts owing to Romano for Services prior to the termination
date and related expenses, if any, in accordance with the provisions of
Section 2 of this Agreement; and
 
(b)  the following provisions shall survive termination of this Agreement:
Section 4 (Confidentiality), Section 5 (Ownership), , Section 6 (Covenant not to
Compete), Section 10 (Independent Contractor), and Section 12 (Arbitration and
Equitable Relief).
  
 
4

--------------------------------------------------------------------------------

 
  
8.5           Termination Obligations.


(a)  Except as specifically provided otherwise in this Agreement, upon
termination of this Agreement, neither Romano nor the Company shall have any
further obligations under this Agreement, except as to liabilities accrued
through the date of termination.
 
(b)  Upon the termination of this Agreement and upon the Company’s request,
Romano shall surrender to the Company all equipment, tangible Confidential
Information, documents, books, notebooks, records, reports, notes, memoranda,
drawings, sketches, models, maps, contracts, lists, computer disks (and other
computer-generated files and data), any other data and records of any kind, and
copies thereof (collectively, “Company Records”), created on any medium and
furnished to, obtained by, or prepared by Romano in the course of or incident to
Romano’s relationship with the Company, that are in Romano’s possession or under
Romano’s control.
 
(c)  Romano’s representations, warranties, covenants and obligations contained
in this Agreement shall survive the termination of Romano’s relationship with
the Company.
 
(d)  Following any termination of this Agreement, Romano will fully cooperate
with the Company in all matters relating to Romano’s continuing obligations
under this Agreement.


(e)      Upon termination of this Agreement, Romano will execute a certificate
acknowledging compliance with this Agreement in the form reasonably requested by
the Company.


Section 9.   Assignment.  Neither this Agreement nor any right hereunder or
interest herein may be assigned or transferred by Romano without the express
written consent of the Company.
 
Section 10.   Independent Contractor.  It is the express intention of the
Company and Romano that Romano perform the Services as an independent contractor
to the Company under a “work for hire” arrangement.  All work product developed
by Romano shall be deemed owned and assigned to the Company. Romano agrees to
furnish (or reimburse the Company for) all tools and materials necessary to
accomplish this Agreement and shall incur all expenses associated with
performance, except as expressly provided in Exhibit A.  Romano acknowledges and
agrees that Romano is obligated to report as income all compensation received by
Romano pursuant to this Agreement; and the Company will not make deductions from
fees to Romano for taxes, insurance, bonds or the like.  Romano agrees to and
acknowledges the obligation to pay all self-employment and other taxes on such
income.
 
Section 11.   Benefits.  The Company and Romano agree that Romano will receive
no Company-sponsored employee benefits from the Company.  If Romano is
reclassified by a state or federal agency or court as Company’s employee, Romano
will become a reclassified employee and will receive no benefits from the
Company, except those mandated by state or federal law, even if by the terms of
the Company’s benefit plans or programs of the Company in effect at the time of
such reclassification, Romano would otherwise be eligible for such benefits.
 
Section 12.   Arbitration and Equitable Relief.


12.1   Arbitration.  Subject to the provisions of Section 12.4 below, Romano
agrees that any and all controversies, claims or disputes with anyone (including
the Company and any employee, officer, director, shareholder or benefit plan of
the Company, in its capacity as such or otherwise) arising out of, relating to
or resulting from Romano’s performance of the Services under this Agreement or
the termination of this Agreement, including any breach of this Agreement, shall
be subject to binding arbitration.  ROMANO AGREES TO ARBITRATE, AND THEREBY
AGREES TO WAIVE ANY RIGHT TO A TRIAL BY JURY WITH RESPECT TO, THE FOLLOWING
DISPUTES, INCLUDING BUT NOT LIMITED TO: ANY STATUTORY CLAIMS UNDER STATE OR
FEDERAL LAW, CLAIMS UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
AMERICANS WITH DISABILITIES ACT OF 1990, THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, CLAIMS OF HARASSMENT, DISCRIMINATION OR WRONGFUL TERMINATION AND
ANY STATUTORY CLAIMS.  Romano understands that this Agreement to arbitrate also
applies to any disputes that the Company may have with Romano.
 
 
5

--------------------------------------------------------------------------------

 
 
12.2   Procedure.  Romano agrees that any arbitration will be administered by
the American Arbitration Association (“AAA”), and that a neutral arbitrator will
be selected in a manner consistent with its rules.  Romano agrees that the
arbitrator will have the power to decide any motions brought by any party to the
arbitration, including discovery motions, motions for summary judgment and/or
adjudication and motions to dismiss and demurrers, prior to any arbitration
hearing.  Romano agrees that the arbitrator will issue a written decision on the
merits.  Romano also agrees that the arbitrator will have the power to award any
remedies, including attorneys’ fees and costs, available under applicable
law.  Romano understands that the Company will pay for any administrative or
hearing fees charged by the arbitrator or AAA, except that Romano shall pay the
first $200.00 of any filing fees associated with any arbitration Romano
initiates.
 
12.3   Remedy.  Except as provided under Idaho law, arbitration will be the
sole, exclusive and final remedy for any dispute between the Company and
Romano.  Accordingly, except as provided under Idaho law, neither the Company
nor Romano will be permitted to pursue court action regarding claims that are
subject to arbitration.  Notwithstanding the foregoing, the arbitrator will not
have the authority to disregard or refuse to enforce any lawful Company policy
in place at the time of this Agreement, and the arbitrator shall not order or
require the Company to adopt a policy not otherwise required by law which the
Company has not adopted at the time of this Agreement.
 
12.4   Availability of Injunctive Relief. The Parties may apply to any court of
competent jurisdiction for a temporary restraining order, preliminary
injunction, or other interim or conservatory relief, as necessary, without
breach of this arbitration agreement and without abridgment of the powers of the
arbitrator.  Further, Romano agrees that any party may petition the court for
injunctive relief where either party alleges or claims a violation of Section 4
(Confidentiality), Section 5 (Ownership) and/or Section 6 (Covenant Not to
Compete), or any other agreement regarding trade secrets, confidential
information, non-solicitation, or non-competition.  In the event either the
Company or Romano seeks injunctive relief, the prevailing party will be entitled
to recover reasonable costs and attorneys’ fees.


Section 13.   Notice. Any notice or other communication required or permitted by
this Agreement shall be in writing and shall be deemed given if delivered
personally or by commercial messenger or courier service, or mailed by
registered or certified mail (return receipt requested) or sent via facsimile
(with acknowledgment of complete transmission) to a Party to this Agreement at
such Party’s address set forth below (or at such other address for a Party as
may be specified by like notice). If by mail, delivery shall be deemed effective
three business days after mailing in accordance with this Section 14.


(i)    If to the Company, to:


American Ecology Corporation
300 E. Mallard Drive, Suite 300
Boise, Idaho 83706
Attn: Chief Executive Officer
Tel: (208) 331-8400
Fax: (208) 331-7900


(ii)           If to Romano, to:


P.O. Box 809
McCall, Idaho 83638


Section 14.   Attorneys’ Fees. In any court action at law or equity that is
brought by one of the Parties to this Agreement to enforce or interpret the
provisions of this Agreement, the prevailing Party will be entitled to
reasonable attorneys’ fees, in addition to any other relief to which that Party
may be entitled.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 15.   Entire Agreement. This Agreement (including Exhibit A) sets forth
the Parties’ mutual rights and obligations with respect to the subject matter
hereof.  It is intended to be the final, complete, and exclusive statement of
the terms of the Parties’ agreements regarding these subjects.  This Agreement
supersedes all other prior and contemporaneous agreements and statements on
these subjects, and it may not be contradicted by evidence of any prior or
contemporaneous statements or agreements.  To the extent that the practices,
policies, or procedures of the Company, now or in the future, apply to Romano
and are inconsistent with the terms of this Agreement, the provisions of this
Agreement shall control.
 
Section 16.   Amendment. This Agreement may be amended only by a writing signed
by Romano and by a representative of the Company duly authorized.
 
Section 17.   Severability. If any term, provision, covenant or condition of
this Agreement, or the application thereof to any person, place or circumstance,
shall be held by a court of competent jurisdiction to be invalid, unenforceable
or void, the remainder of this Agreement and such term, provision, covenant or
condition as applied to other persons, places and circumstances shall remain in
full force and effect.
 
Section 18.   Rights Cumulative. The rights and remedies provided by this
Agreement are cumulative, and the exercise of any right or remedy by either
Party hereto (or by its successors), whether pursuant to this Agreement, to any
other agreement, or to law, shall not preclude or waive its right to exercise
any or all other rights and remedies.
 
Section 19.   Nonwaiver. No failure or neglect of either Party hereto in any
instance to exercise any right, power or privilege hereunder or under law shall
constitute a waiver of any other right, power or privilege or of the same right,
power or privilege in any other instance.  All waivers by either Party hereto
must be contained in a written instrument signed by the Party  to be charged
and, in the case of the Company, by an executive officer of the Company or other
person duly authorized by the Company.
 
Section 20.   Agreement to Perform Necessary Acts. Romano agrees to perform any
further acts and execute and deliver any documents that may be reasonably
necessary to carry out the provisions of this Agreement.
 
Section 21.   Assignment. This Agreement is personal to Romano and may not be
assigned by him without the Company’s prior written consent.  This Agreement may
be assigned by the Company in its discretion.
 
Section 22.   Compliance with Law. In connection with the Services rendered
hereunder, Consultant agrees to abide by all federal, state, and local laws,
ordinances and regulations.
 
Section 23.   Taxes. Romano agrees to pay all appropriate local, state and
federal taxes.
 
Section 24.   Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Idaho, without regard to its
conflicts of laws principles.  Any claim, action, suit or other proceeding
initiated by either of the Parties under or in connection with this Agreement
shall exclusively be asserted, brought, prosecuted and maintained in any federal
or state court in the State of Idaho, as the Party bringing such action, suit or
proceeding shall elect, having jurisdiction over the subject matter thereof, and
each of the Parties hereby irrevocably (i) submits to the jurisdiction of such
courts, (ii) waives any and all rights to object to the laying of venue in any
such court, (iii) waives any and all rights to claim that such court may be an
inconvenient forum, and (iv) agrees that service of process on them in any such
action, suit or proceeding may be effected by the means by which notices may
given to it under this Agreement.
 
Section 25.   Counterparts and Delivery. This Agreement may be executed in any
number of counterparts, each of which as so executed shall be deemed to be an
original, but all of which together shall constitute one and the same
agreement.  Any signed counterpart to this Agreement may be delivered by
facsimile transmission with the same legal force and effect as delivery of an
originally signed document.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 26.   Headings. Section headings are used in this Agreement for
reference purposes only and shall not affect the interpretation or meaning of
this Agreement.
 
Section 27.   Voluntary Nature of Agreement. Romano acknowledges and agrees that
he  is executing this Agreement voluntarily and without any duress or undue
influence by the Company or anyone else. Romano further acknowledges and agrees
that he has carefully read this Agreement and has asked any questions needed to
understand the terms, consequences and binding effect of this Agreement and
fully understand it, including that he is waiving his right to a jury
trial.  Finally, Romano agrees that he has been provided an opportunity to seek
the advice of an attorney of his choice before signing this Agreement.


CAUTION: THIS AGREEMENT CREATES IMPORTANT OBLIGATIONS OF TRUST AND AFFECTS THE
CONSULTANT’S RIGHTS TO INVENTIONS AND OTHER INTELLECTUAL PROPERTY THAT ROMANO
MAY DEVELOP.




[The remainder of this page intentionally left blank.]
[Signature Page Follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
  
In Witness Whereof, the Parties have entered into this Agreement effective as of
the Agreement Date first set forth above.


 

  “Company”: American Ecology Corporation


 
By: /s/ Jeffrey S.
Merrifield                                                                           
Name: Jeffrey S. Merrifield
Title: Lead Independent Director
              “Romano”:
/s/ Stephen A.
Romano                                                                
Stephen A. Romano

 
 



 








[Signature Page to Consulting Services and Director Compensation Agreement]
 
 
9

--------------------------------------------------------------------------------

 


Exhibit A


DESCRIPTION OF SERVICES AND COMPENSATION




1.
Services: From time to time, at the request of the Company, Romano shall consult
with the Company’s senior management team regarding acquisition and growth
strategies, governmental and regulatory affairs, investor, media and customer
relations, operational and safety issues and other matters associated with the
conduct of the Company’s business.



2.
Compensation: Romano shall be paid a monthly retainer in the amount of $3,000.
The Board of Directors shall annually review Romano’s monthly retainer to
determine whether any increase in the retainer is warranted based on increased
utilization of his consulting services.





 
10

--------------------------------------------------------------------------------

 


 